Citation Nr: 1027030	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to September 26, 2008.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1975.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO) which denied entitlement to a TDIU.  

In a November 2008 rating decision, the RO granted service 
connection for prostate cancer, and assigned a 100 percent 
evaluation effective September 26, 2008.  In an August 2009 
statement, the Veteran indicated that he wished to continue his 
appeal for a TDIU prior to September 26, 2008, the date he was 
granted a 100 percent evaluation due to service-connected 
disabilities.  The Board has accordingly recharacterized the 
issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2009).  For the purpose of one 60 percent 
or one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2009).  

Prior to October 10, 2007, the Veteran was service connected for 
diabetes mellitus type 2, rated 20 percent disabling; peripheral 
neuropathy of the left upper extremity with a history of carpal 
tunnel syndrome, rated 20 percent disabling; peripheral 
neuropathy of the right upper extremity with a history of carpal 
tunnel syndrome, rated 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated 10 percent 
disabling; peripheral neuropathy of the right lower extremity, 
rated 10 percent disabling; olecranon bursitis of the right 
elbow, rated 10 percent disabling, cervical spondylolysis, rated 
10 percent disabling; and status post cholecystectomy, rated 10  
percent disabling.  The Veteran was also service-connected for a 
chip fracture of the right ankle, an appendectomy scar, 
seborrheic dermatitis, and internal hemorrhoids with healed 
fissure, all of which were assigned 0 percent (noncompensable) 
ratings.  He had a combined evaluation of 70 percent.  The 
Veteran was granted increased 20 percent ratings for peripheral 
neuropathy of the right and left lower extremities effective 
October 10, 2007.  He had a combined evaluation of 80 percent 
effective October 10, 2007.  In a June 2009 rating decision 
service connection was also established for tinnitus, left ear 
hearing loss, and gastroesophageal reflux disease effective from 
September 12, 2008; however, the combined disability rating 
remained the same, as outlined above.

The Board notes that because the Veteran's service-connected 
diabetes mellitus and peripheral neuropathy of the upper and 
lower extremities result from a common etiology, they will be 
considered as one disability.  See 38 C.F.R. § 4.16(a) (2009).  
Prior to September 26, 2008, the Veteran met the schedular 
criteria for a total disability rating based on individual 
unemployability.

The Veteran was afforded a VA examination in June 2006 to address 
his claim for a TDIU.  The VA examiner opined that the Veteran 
was capable of sedentary work.  However, the VA examiner also 
noted that the Veteran's peripheral neuropathy would preclude him 
from working in a position where he would be required to use his 
hands repetitively, and with any type of repetitive fine motor 
skills.  

In subsequent lay statements and during the Veteran's RO hearing, 
he reported that he could not perform tasks that required 
writing, prolonged typing, sorting, or picking up or manipulating 
small objects.  

The Veteran also submitted an August 2008 letter from his private 
physician.  Dr. S. indicated that the Veteran's medical problems, 
to include chronic hand numbness secondary to diabetic neuropathy 
and residual carpal tunnel syndrome, significant lumbar 
degenerative disc disease, and his age of 71 made him 
unemployable.  

The Board notes that in determining whether an individual is 
unemployable by reason of service-connected disabilities, 
consideration must be given to the type of employment for which 
the veteran would be qualified.  Such consideration would include 
education and occupational experience.  However, age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may not 
be used as a basis for assignment of a total disability rating. 
38 C.F.R. § 4.19 (2009).  Because the Veteran's age and 
nonservice-connected lumbar spine disability may not be 
considered in determining whether an individual is employable by 
reason of service-connected disabilities, Dr. S.'s opinion is 
insufficient to establish entitlement to a TDIU.  

The Board finds that a supplemental VA opinion is necessary to 
address additional medical evidence of record, and to clarify 
whether the Veteran is unemployable due to the combination of his 
service-connected disabilities, given the type of employment for 
which he would be qualified.  The Board notes in that regard, 
that the Veteran was last employed in 1999 as a County Veterans 
Service Officer.  Additional evidence of record indicates that 
the Veteran is unable to feel small objects in his hands, and 
that he is unable to type or write for any extended period of 
time due to his service-connected disabilities.  The VA 
supplemental opinion should specifically address these findings 
as shown in the August 2008 opinion from Dr. S. and the Veteran's 
lay testimony.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
forwarded to an appropriate VA examiner for a 
supplemental medical opinion to clarify 
whether his service-connected disabilities 
would prevent him from obtaining and 
maintaining substantially gainful employment.  
The claims folder must be made available to 
the examiner for review prior to examination.

The VA examiner should render an opinion as 
to whether the Veteran is unemployable due to 
the combination of all his service-connected 
disabilities prior to September 26, 2008, 
given the type of employment for which he 
would be qualified.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, but 
not to his age or to the impairment caused by 
nonservice-connected disabilities.  The Board 
notes that the Veteran was last employed in 
1999 as a County Veterans Service Officer. 

The VA examiner should specifically address 
findings from an August 2008 medical opinion 
from Dr. S. who indicated that the Veteran 
was not able to feel small objects in his 
hands due to his service-connected 
disabilities.  The VA examiner must also 
address the Veteran's lay testimony, in which 
he indicates that he cannot write or type for 
any extended period of time due to his 
service-connected disabilities.  A complete 
rationale for all opinions and conclusions 
should be provided.

2.  When the development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a supplemental statement of the case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
